PER CURIAM.
Appellant, B.S., a juvenile, appeals an order withholding adjudication of delinquency and placing appellant on community control for possession of cocaine with intent to sell. Appellant’s sole contention on appeal is that the appellee, the State, presented insufficient evidence to establish appellant’s intent to sell cocaine.
The State concedes that the evidence adduced at the adjudicatory hearing was insufficient to support the charge of possession of cocaine with intent to sell. The State argues, however, and the appellant agrees, that there was sufficient evidence to find against appellant for possession of cocaine.
Based upon the State s and appellant s concessions, and our review of the record, we reverse insofar as the trial court found that appellant possessed cocaine with intent to sell, but affirm the order on the ground that appellant had committed the offense of possession of cocaine. C.L.L. v. State, 566 So.2d 878 (Fla. 3d DCA 1990); McCullough v. State, 541 So.2d 720 (Fla. 4th DCA 1989).